J-S16034-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: R.M.B.                      IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA




APPEAL OF: P.B., NATURAL MOTHER

                                                     No. 1798 MDA 2014


                  Appeal from the Decree September 23, 2014
                In the Court of Common Pleas of Luzerne County
                        Orphans' Court at No(s): A-8207


BEFORE: PANELLA, J., OLSON, J., and OTT, J.

MEMORANDUM BY OTT, J.:                                FILED APRIL 15, 2015

       P.B. (“Mother”) appeals the final decree entered September 23, 2014,

in the Luzerne County Court of Common Pleas, involuntarily terminating her

parental rights to her daughter, R.M.B. (“Child”). On appeal, Mother argues

the orphans’ court erred in finding Luzerne County Children and Youth

Services (“CYS”) met its burden of proving termination of her parental rights

was warranted pursuant to 23 Pa.C.S. § 2511(a)(2), (5), (8), and (b). For

the reasons that follow, we affirm.

       The facts underlying this appeal are as follows. Child, born in April of

2012, was placed with a foster family four days after birth. Mother, who has

cognitive limitations,1 was having difficulty in the hospital responding to the
____________________________________________


1
 Mother was diagnosed with an IQ of 60, which places her in the mild
mental retardation range. N.T., 9/22/2014, at 72.
J-S16034-15



child’s cues, and had a bug infestation problem in her apartment.2 Over the

ensuing two and one-half years, Mother consistently participated in

parenting sessions, but had difficulty understanding and applying the lessons

in her interactions with Child.         A mental health assessment in late 2013

revealed a decline in her ability to care for Child from a previous assessment

in June 2012. Mother was also unable to maintain a clean and safe home.

        On April 21, 2014, CYS filed three petitions seeking termination of the

parental rights of Mother, a presumptive father, and a putative father.3 The

presumptive       father   consented      to   Child’s   adoption   and   voluntarily

relinquished his parental rights. Following a hearing on August 4, 2014, the

orphans’ court entered a final decree terminating the parental rights of the

putative father.4 Thereafter, on September 22, 2014, the court conducted a

hearing concerning the termination of Mother’s parental rights.                  The

following day, the orphans’ court entered a final decree involuntarily




____________________________________________


2
  David Fedorco, the property manager at Interfaith Heights, where Mother
resides, testified that Mother’s unit was first infested with bedbugs in
December of 2011. Id. at 10. The problem was not resolved until July or
August 2012 because Mother refused to thoroughly clean the unit, which
was required before the pest control company would complete the work. Id.
at 11. Fedorco also described the smell in Mother’s unit as “atrocious” due
to animal feces “scattered” over the floor. Id. at 19.
3
    No father is listed on Child’s birth certificate.
4
    Putative father has not filed an appeal from that decree.



                                           -2-
J-S16034-15



terminating     Mother’s    parental     rights   to   Child   pursuant   to   Sections

2511(a)(2), (5), (8), and (b). This timely appeal followed.5

       We review an appeal from the termination of parental rights in

accordance with the following standard:

       [A]ppellate courts must apply an abuse of discretion standard
       when considering a trial court’s determination of a petition for
       termination of parental rights. As in dependency cases, our
       standard of review requires an appellate court to accept the
       findings of fact and credibility determinations of the trial court if
       they are supported by the record. In re: R.J.T., 608 Pa. 9,
       9 A.3d 1179, 1190 (Pa. 2010). If the factual findings are
       supported, appellate courts review to determine if the trial
       court made an error of law or abused its discretion. Id.; R.I.S.,
       [36 A.3d 567, 572 (Pa. 2011) (plurality opinion)]. As has been
       often stated, an abuse of discretion does not result merely
       because the reviewing court might have reached a different
       conclusion. Id.; see also Samuel Bassett v. Kia Motors
       America, Inc., 34 A.3d 1, 51 (Pa. 2011); Christianson v. Ely,
       838 A.2d 630, 634 (Pa. 2003). Instead, a decision may be
       reversed for an abuse of discretion only upon demonstration of
       manifest unreasonableness, partiality, prejudice, bias, or ill-will.
       Id.

In re Adoption of S.P., 47 A.3d 817, 826 (Pa. 2012).

       The termination of parental rights involves a bifurcated analysis,

governed by Section 2511 of the Adoption Act.

       Initially, the focus is on the conduct of the parent. The party
       seeking termination must prove by clear and convincing
       evidence that the parent’s conduct satisfies the statutory
       grounds for termination delineated in Section 2511(a). Only if
____________________________________________


5
  Mother complied with the dictates of Pa.R.A.P. 1925(a)(2)(i), and filed,
with the notice of appeal, a concise statement of errors complained of on
appeal pursuant.



                                           -3-
J-S16034-15


      the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007), citing 23 Pa.C.S. § 2511.

      In the present case, the orphans’ court terminated Mother’s parental

rights pursuant to Sections 2511(a)(2), (5), (8) and (b), which provide as

follows:

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                                       ...

           (2) The repeated and continued incapacity, abuse, neglect
           or refusal of the parent has caused the child to be without
           essential parental care, control or subsistence necessary
           for his physical or mental well-being and the conditions
           and causes of the incapacity, abuse, neglect or refusal
           cannot or will not be remedied by the parent.

                                       ...

           (5) The child has been removed from the care of the
           parent by the court or under a voluntary agreement with
           an agency for a period of at least six months, the
           conditions which led to the removal or placement of the
           child continue to exist, the parent cannot or will not
           remedy those conditions within a reasonable period of
           time, the services or assistance reasonably available to the
           parent are not likely to remedy the conditions which led to
           the removal or placement of the child within a reasonable
           period of time and termination of the parental rights would
           best serve the needs and welfare of the child.

                                       ...

           (8) The child has been removed from the care of the
           parent by the court or under a voluntary agreement with

                                      -4-
J-S16034-15


         an agency, 12 months or more have elapsed from the date
         of removal or placement, the conditions which led to the
         removal or placement of the child continue to exist and
         termination of parental rights would best serve the needs
         and welfare of the child.

                                     ...

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on the
     basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.


23 Pa.C.S. § 2511(a)(2), (5), (8), and (b).

     In reviewing a termination decree, “[t]his Court may affirm the trial

court’s decision regarding the termination of parental rights with regard to

any one subsection of section 2511(a).” In re M.T., 101 A.3d 1163, 1179

(2014) (en banc) (citation omitted and emphasis supplied).        Because we

agree with the orphans’ court decision to terminate Mother’s parental rights

pursuant to subsection (a)(8), we need not address the remaining

subsections of the statute. See In re N.A.M., 33 A.3d 95, 100 (Pa. Super.

2011).

     With respect to subsection (a)(8), this Court has explained:

     [I]n order to satisfy the requirements of § 2511(a)(8) in the
     case at bar, CYS must produce clear and convincing evidence
     that: (1) [Child] has been removed from Mother for at least
     twelve months; (2) the conditions which led to [Child’s] removal


                                    -5-
J-S16034-15


       continue to exist; and (3) involuntary termination of parental
       rights would best serve [Child’s] needs and welfare. “Notably,
       termination under Section 2511(a)(8), does not require an
       evaluation of Mother’s willingness or ability to remedy the
       conditions that led to placement of her children.”

In re K.M., 53 A.3d 781, 789 (Pa. Super. 2012) (citations omitted). “The

relevant inquiry … is whether the conditions that led to removal have been

remedied and thus whether reunification of parent and child is imminent at

the time of the hearing.” In the Interest of I.E.P., 87 A.3d 340, 345 (Pa.

Super. 2014) (citation omitted and emphasis supplied). See In re J.F.M.,

71 A.3d 989, 997 (Pa. Super. 2013) (“By allowing for termination when the

conditions that led to removal continue to exist after a year, the statute

implicitly recognizes that a child’s life cannot be held in abeyance while the

parent is unable to perform the actions necessary to assume parenting

responsibilities.”) (citation omitted).

       Once the grounds for termination are proven under Subsection (a), the

orphans’ court must consider the “needs and welfare” of the child under

Subsection (b).6
____________________________________________


6
  As noted above, a “needs and welfare” analysis is also required under
subsection (a)(8):

       [W]hile both Section 2511(a)(8) and Section 2511(b) direct us
       to evaluate the “needs and welfare of the child,” we are required
       to resolve the analysis relative to Section 2511(a)(8), prior to
       addressing the “needs and welfare” of [the child], as proscribed
       by Section 2511(b); as such, they are distinct in that we must
       address Section 2511(a) before reaching Section 2511(b).
(Footnote Continued Next Page)


                                           -6-
J-S16034-15


      Subsection 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. In In re C.M.S., 884
      A.2d 1284, 1287 (Pa. Super. 2005), this Court stated,
      “Intangibles such as love, comfort, security, and stability are
      involved in the inquiry into the needs and welfare of the child.”
      In addition, we instructed that the trial court must also discern
      the nature and status of the parent-child bond, with utmost
      attention to the effect on the child of permanently severing that
      bond. Id. However, in cases where there is no evidence of a
      bond between a parent and child, it is reasonable to infer that no
      bond exists. In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super.
      2008).    Accordingly, the extent of the bond-effect analysis
      necessarily depends on the circumstances of the particular case.
      Id. at 63.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

Furthermore, “[w]e observe that an orphans’ court is not required by statute

or precedent to order a formal bonding evaluation by an expert.”           In re

K.M., supra, 53 A.3d at 791 (citation omitted).

      After a careful review of the certified record - including the transcripts

from both the August 4, 2014, and September 22, 2014, termination

hearings - the relevant statutory and case law, and the parties’ briefs, we

find the orphans’ court comprehensively discusses and properly disposes of

Mother’s claims on appeal in its opinion.         See Orphans’ Court Opinion,

11/21/2014, at 4-26.

      With regard to termination under Subsection (a)(8), the court

concluded (1) Child had been removed from Mother’s care for more than 12
                       _______________________
(Footnote Continued)

In re Adoption of C.L.G., 956 A.2d 999, 1009 (Pa. Super. 2008) (en banc)
(citations omitted).




                                            -7-
J-S16034-15



months, (2) the conditions that led to Child’s placement continue to exist,

and (3) termination would best serve Child’s needs and welfare. See id. at

21-22.      In particular, the court found: (1) before and during Child’s

placement, Mother “struggled with maintaining an adequate and clean

apartment;”7 (2) Mother would have been evicted, but for her involvement

with CYS to regain custody of Child; (4) Mother’s apartment had an

“atrocious” smell because of animal feces “scattered all over the floor,” and

was littered with garbage, including packages of raw chicken stacked several

feet high;8 (5) Mother did not respond to Child’s cues in the hospital after

birth; (6) between October 2013 and July 2014, Mother completed only

three of 14 parenting skill lessons with a family development specialist; (7)

Mother was provided with an “Easy Reader” curriculum due to her cognitive

limitations, and was still unable to answer questions regarding the material

or give proper feedback on what she had learned;9 (8) although Mother

____________________________________________


7
   Orphans’ Court Opinion, 11/21/2014, at 4.          Brian Steve, the CYS
supervisor, testified that the only reason Mother’s home passed the yearly
inspection by the Wilkes-Barre Housing Authority in July of 2013, was
because Mother’s caseworker, from the Nurse Partnership Program, was
“directly involved in cleaning the residence.” N.T., 9/22/2104, at 106.
8
    Orphans’ Court Opinion, 11/21/2014, at 6, 7.
9
  After Mother’s first psychological evaluation in June 2012, she was
assigned to a case manager in the “developmental disability unit” and
provided with materials appropriate for her intellectual level.  N.T.,
9/22/2014, at 73-74.




                                           -8-
J-S16034-15



acted appropriately with Child during the one supervised visit the parenting

specialist observed, the specialist concluded that “Mother cannot safely

parent [Child] without the support of agency personnel since Mother cannot

identify the safety hazards to her child within a given environment[;]” 10 (10)

Mother’s psychological evaluation in June of 2012 revealed that (a) Mother

had an IQ of 60, which placed her in the mild mental retardation range;11

(b) Mother “had difficulty using the information from the educational part of

parenting and generalizing it to the day-to-day aspects of rearing a

child[;]”12 and (c) Mother suffered from dependent personality disorder; (11)

Mother’s reevaluation in November/December 2013 revealed her physical

appearance had declined and she was withdrawn and lacked energy, but

denied having any problems; and (12) significantly, the psychologist, who

conducted both evaluations, opined “Mother was not able to safely,



____________________________________________


10
     Orphans’ Court Opinion, 11/21/2014, at 9.
11
  Clinical psychologist Lenora Hermann-Finn, who conducted the evaluations
of Mother, explained that a diagnosis of mental retardation “does not
preclude someone from being a good parent.”        Id. at 74. However,
generally, a mentally challenged parent requires a good support system,
which Mother did not have. Id. at 75. Moreover, Dr. Finn was concerned
because Mother struggled to pay attention during her parenting sessions
even after the materials had been modified to address her intellectual level.
Id. at 74.
12
     Orphans’ Court Opinion, 11/21/2014, at 10.




                                           -9-
J-S16034-15



adequately and continuously parent a child in 2012 or 2013.”13 The orphans’

court concluded:

             Based on the testimony of various witnesses, … and based
       on the evidence presented to the Court, the Court finds that
       subsequent to the placement of the child [in April of 2012,]
       Mother was not able to maintain adequate safe housing for the
       child due to her inability to keep her home habitable on a
       continuous basis, in addition to Mother being unable to safely
       parent [Child] despite her participation in all of the aforesaid
       parenting programs. Therefore, the Court finds that Mother has
       not been able to remedy the conditions that gave rise to the
       placement of the child.

Id. at 14. See In re Adoption of M.E.P., 825 A.2d 1266, 1276 (Pa. Super.

2003) (concluding orphans’ court did not abuse its discretion in terminating

parental rights of mentally impaired mother; “although the mother was

willing to remedy the conditions that led to her children's placement, the

mother was not able to demonstrate an ability to provide the basic need of a

structured environment for the children[.]”).

       With regard the needs and welfare analysis under subsection (a)(8),

the orphans’ court credited the testimony of Mother’s CYS caseworkers who

concluded: (1) Mother sometimes appears disinterested in Child; (2) Child

is fully assimilated in foster family; (3) the foster parents meet Child’s


____________________________________________


13
   Id. at 9-12. See id. at 12-13 (summarizing the services provided to
Mother during Child’s placement including Nurse Family Partnership
Program, Volunteers of America, Community Counseling Services, and
Justice Works).




                                          - 10 -
J-S16034-15



medical and developmental needs; (4) Child has a “strong loving bond” with

foster parents;14 and (5) the foster parents wish to adopt Child.          See

Orphans’ Court Opinion, 11/21/2014, at 17-21.           Moreover, we note that

Child has lived with her foster parents for all but three days of her life.

Accordingly, we agree with the determination of the orphans’ court that CYS

demonstrated termination would best serve Child’s needs and welfare under

subsection (a)(8).

        Furthermore, with respect to the effect termination would have on the

“developmental, physical and emotional needs and welfare” of Child under

subsection        (b), the   orphans’ court cited the   testimony of Mother’s

caseworker that Mother and Child have a “playmate type of bond and not …

a parent child bond.”15       Indeed, Mother’s most recent caseworker testified

that termination of Mother’s parental rights would have no effect on Child.

See also N.T., 9/22/2014, at 119. The lack of a beneficial bond between

Mother and Child, coupled with Mother’s sustained inability to provide a safe,

structured environment for Child, support the court’s subsection (b) analysis.

Furthermore, as noted above, Child is strongly bonded to her foster family

who provide for her physical and emotional well-being.



____________________________________________


14
     Id. at 18.
15
     Id. at 17.




                                          - 11 -
J-S16034-15



     Lastly, the orphans’ court considered the testimony of Child’s Guardian

ad Litem, who opined that although Mother has made an effort to engage in

programs designed to address her parenting, mental health and housing

issues, she has been “unable to show adequate benefit from those

programs.” Id. at 136. Rather, as the Guardian ad Litem stated, “two years

into this process, we are still at the same juncture as we were when this

case had begun.” Id.

     Our review reveals the orphans’ courts factual findings are supported

by the record. Accordingly, we detect no abuse of discretion on the part of

the orphans’ court, and affirm the order terminating Mother’s parental rights

pursuant to 23 Pa.C.S. §§ 2511 (a)(8) and (b).

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/15/2015




                                   - 12 -
                                                                                   Circulated 03/31/2015 10:50 AM




             IN THE INTEREST OF                               IN THE COURT OF COMMON
                                                              PLEAS OF LUZERNE COUNTY
             R.M.B.                                           ORPHAN'S COURT DIVISION

             A Minor                                          NO.A-8207
                                                                                                    RECORDED
                                                                                              11/21/201~ 2:5e:52 PM
                                                                                           JUDICIAL SERVICES~ RfCOROS
                                                              1798 MDA 2014                      LUZERNE COUNTY
                                                                                                  PENNSYLVANIA
             ---------.------------------...;.I.ns~t
                                                 ~NUlil=:                                                 . WH5606S'

                     MEMORANDUM ISSUED PURSUANT TO PA.R.A.P. 1925(a)

             I.      PROCEDURAL HISTORY

                     On April 21, 2014, Petitioner, Luzerne County Children and Youth Services

             (Children and Youth), filed Petitions for the Involuntary Termination of Parental

             Rights of the natural father (Father), the putative father, and the natural mother

             (Mother) for the minor child, R.M.B.

                     The first hearing was held on August 4, 2014, with testimony and evidence

             offered pertaining to the natural father and the putative father with a second

             hearing held on. September 22, 2014 with testimony and evidence offered

             pertaining to the natural mother. The hearings addressed the natural father's

             voluntary relinquishment of parental rights, the putative father's involuntary

             termination of parental rights and the involuntary termination petition of the

             natural mother. This Court issued decrees terminating the parental rights of the
)        .                                                   ''\   :       .           .

l            natural Father, the putative father, and the natural Mother on Septemberzg,
!


             2014.

                     Particularly, Mother's parental rights were terminated pursuant to 23

             Pa.C.SA. § 2511(a)(2), §2511 (a) (5) and §2511 (a)(8). In entering the termination
I
II   .
Ii
I
                                                                        Circulated 03/31/2015 10:50 AM




decrees, the Court gave primary consideration to the developmental, physical,

and emotional needs and welfare of the child pursuant to 23 Pa.C.S.A § 2511(b).

        On October 22, 2014, Mother, by and throughher Court-Appointed

Counsel, filed a Notice of Appeal to the Superior Court and the requisite

Statement of Matters Complained of on Appeal. Mother's Statement of Matters

Complained of on Appeal is as follows:

        1.    The Trial Court erred in finding that Childrenand Youth Services

        proved the elements of terminationwith respect to 23 Pa.C.S.A §2511

        (a)(2), 23 P.A.C.S.A. §2511 (a)(5), 23 PA.C.S.A. §2511 (a)(8) and 23

        PAC.S.A. §2511 (b), through clear and convincing evidence.

        2.    There was insufficient evidencepresented at trial to establish that

       the conditions which led to the removal or placement of the child

       continued to exist and that the termination of parental rights would best

       serve the needs and welfare of the child.

       3.     Appellant reserves the right to amend the instant documentwithin

       a reasonable time after receipt of the transcript.

II.    FINDINGS OF FACT

      ·. There is one minor child in this case. RM.B. was born on April 1, 2012,

and she is currentlytwo (2) years old. It is unrebutted that the minor child has

been in placement in foster care as of four (4) clays after her birth, namely April 5,

2012. R.M.B. was placed due to parenting, mental health and housing.

        In meeting its requisite burden of proof by clear and convincing evidence

regarding the termination of parental rights of Mother, Petitioner offered the

testimony of Mark Werger, caseworker for Children and Youth; Rebecca Willis,

                                          2
                                                                            Circulated 03/31/2015 10:50 AM




 caseworker for Children and Youth; Brian Steve, case supervisor for Children
         .   .                                                               .
 and Youth; Dr. Lenora Herrmann-Finn, expert in the field of clinical psychology;

 David Fedorco, property manager at Interfaith Heights in Wilkes-Barre, PA; and

 Grace Tavaris, family development specialist at Family Service Association.

 III.   CONCLUSIONS
                  OF LAW

        After consideration of the credible evidence as summarized above and

        more detailed.below, the Court concludes:

                 (1) Children and Youth has shown by clear and convincing evidence

                    that the parental rights of the Mother to the minor child, R.M.B.,

                    should be terminated pursuant to 23 Pa. C.S.A. Section

                    2511(a)(2), 23 Pa.C.S.A. Section   2511   (a)(s) and 23 Pa.C.S.A.

                    Section 2511 (a)(8).

                 (2) Children and Youth has shown by dear and convincing evidence

                   the termination of the parental rights of the Mother, to the

                    minor child, R.M.B., best serves the needs and welfare of the

                  . child pursuant to 23 Pa. C.S.A. Section 2511(b) .

. IV.   DISCUSSION: GROUNDS FOR TERMINATION FOR MOTHER
         .                                                            .
        The statute permitting involuntary termination of parental rights in

 Pennsylvania, 23 Pa. C.S.A. Section 2511, sets forth the certain irreducible

 minimum requirements of care that parents must provide to their children. A

 parent who cannot or will not meet the requirements within a reasonable time

 following the intervention by the State may properly be considered unfit and may

 properly have his or her rights terminated. In Re: J.T. and R.T., 817 A.2d 505

 (Pa. Super. 2002).

                                            3
                                                                               Circulated 03/31/2015 10:50 AM

j




           Termination of parental rights is an issue of constitutional dimensions

    because of the fundamental right of an individual to raise his or her own child.

    Therefore, in proceedings terminating parental rights, the Petitioner must prove

    by clear and convincing evidence that the statutory criteria have been met.

    Santosk.y v. Kramer, 455 U.S. 745 (1982), In Re: T.R., 502 Pa. 165, 465 A.2d

    642 (1983). However, as the Pennsylvania Supreme Court has stated "a parent's

    basic constitutional right to custody and rearing of his or her child is converted
                    .                                          .
    upon the failure to fulfill his or her parental duties to the child's right to have

    proper parenting in fulfillment of his or her potential in a permanent, healthy,

    safe environment." In Re:    J.A.S., Jr.,   2003 Pa. Super.' 112, citing   In the
    Interest of Lillie, 719 A.2d 327 (Pa. Super 1998).

           A.   23 Pa. C.S.A. Section 2511 (a)(2) ·

           A Court may terminate parental rightsunder Section 2511(a)(2) when:

           The repeated. and continued incapacity, abuse, neglect, or refusal of the
           parent has caused the child to be without essential parental care; control
           or subsistence necessary for his physical or mental well being and the
           conditions of the incapacity, abuse, neglect or refusal cannot or will not be
           remedied by the parent.

           Accordingly, Mother's parental rights to the child, RM.B., can be

    terminated under Section 2511(a)(2) of the statute. Clear and convincing

    evidence at the termination hearing was presented to show that Mother struggled

    with maintaining an adequate and clean apartment for a period of two years, in

    addition to Mother failing to benefit from the instruction in the parenting

    programs which would enable her to safely parent R.M.B. Unfortunately, Mother

    has delayed cognitive skills which impair her ability to safely parent her child·

    despite the parenting programs in which she participated. In addition, Mother's

                                                4
                                                                           Circulated 03/31/2015 10:50 AM




 home was inhabitable, filthy and infested with cockroaches and/ or bed bugs

 which was a repeated and continued incapacity throughout the period of the

 child's placement. As a result of Mother's lack of ability to parent R.M.B. and her

 inability to maintain adequate and stable housing for the child, Mother is unable

 to provide the proper and essential care for R.M.B. that is necessary for RM.B. 's

 well being.

           Brian Steve, case supervisor for Children and Youth testified that R.M.B.

was born on April     1, 2012.   At the time of her birth, Mother was having difficulty

 caring for R.M.B. while Mother was in the hospital. Mother did not respond to

the baby's cues, such as cries, or even know when the baby needed to be fed.

There was also concern about Mother's housing in that Mother's residence was

infested with cockroaches and she was in the process of being evicted. N.T.8/ 4/14

at zs ..

           Mark Werger, case worker for Luzerne County Children and Youth was

assigned to the case since July 17, ?014, (N.T. 9/22/14 at S, 115) Mr. Werger

testified that R.M.B. is two (2) years old and that she was placed on April 5, 2012

with her foster parents, Wade and Diane McRoy. The child was never in the

· natural mother's physical custody outside of the hospital setting. The child was

placed due to concerns with parenting, mental health and housing . (N.T.

9/22/14 at 6, 120)

           David Fedorco testified that he is employed by multifamily management in
                                                          .           .
Philadelphia through which he manages the apartment complexknows as

Interfaith Heights. in Wilkes-Barre, PA. He testified
                                                  .
                                                      that
                                                      .    Mother has been a·

resident at Interfaith Heights for approxlmatelythreetg)        years. He further

                                              5
                                                                      Circulated 03/31/2015 10:50 AM




testified that Mother's unit has been infested with bed bugs twice, both in

December 2011 and in the spring of 2014. According to Mr. Fedorco, Mother was

given instructions and literature on bow to clean up her apartment in order to

remove the bed bugs; however, Mother failed to comply. N.T. 09/22/14      at 9-11

       Furt;hermore, in order for apest control company to remove the bed bugs,

Mother was required to clean up the apartment.    Unfortunately, Mother was not

able to do so for a period of six ( 6) months after being requested. Mr. Fedorco

testified that Mother's apartment was filthy. Mother had pet cats whose feces

were scattered all over the floor. She also had other animals such as a

salamander, iguana and gerbil in the apartment which contributed to the filth in

the apartment. Mr. Fedorco stated that Mother's apartment was not fit for human

habitation. According to Mr. Fedorco, Mother's apartment also had an

"atrocious" smell. Mr. Fedorco also testified that they were getting complaints

from the residents regarding the smell from Mother' s apartment. Id. at 14, 19.

       In December of 2011, a pest control company was not able to remove the

bed bugs because Mother's place was too filthy. The Interfaith Apartments had to

hire another pest control company to attempt to remove the bed bugs from·

Mother's apartment eventhough the apartment was not clean. Id. at 11, 19. Mr.

Fedorco testified that the Interfaith apartmentswould have evicted Mother much

sooner had the court not been involved in this matter. Mr. Fedorco testified that

they were trying to be patient with the Mother in light of her situationwith the

court. Id. at 20. Mother was also told many times that she must removethe cats

from the apartment; however, Mother did not comply. Id. at 19.



                                         6
                                                                        Circulated 03/31/2015 10:50 AM




       Mr. Fed.orco testified that he believes that Mother brought the infestation

to the apartment and because Mother does not keep her place clean, it was too

difficult to remove the bed bugs. Id. at 23. Mr. Fedorco further testified that there

was garbage everywhere in Mother's apartment and chicken packages were piled

up on top of the garbage several feet high. Id. 23, 34. Mr. Fedorco testified that

while Mother resided at Interfaith apartments for approximately three (3) years,

 she only passed inspection once. All remaining inspection reports indicated that

Mother's apartment did not pass inspection due to the filth, bed bugs and clutter

in her apartment. Based upon Mother's history and living conditions at the

· apartment, Mr. Fedorco believed that Mother cannot adequately maintain the

 apartment on a continuous basis so that it is fit for human habitation for herself

 and her daughter. Id. at 20, 36.

        Grace Tavaris testified that she is employed by Family Service Association

 as a family development specialist. Her job involves providing parenting skills

 and patenting knowledge. to parents through the nurturing parenting curriculum.

 The curriculum is accomplished by providing weekly sessions, conducting a pre-

test to determine the status of the parent and a post-test upon the completion of

 the curriculum. Id. at 39-41 The parents are expected to complete fourteen (14)

 lessons in the program. Mother only completed-three (3) lessons. Id. at 55-56,

        Ms. Tavaris testified that she worked with Mother between October 2013

 and July 2014. Mother was given the pre-test in October of 2013 which showed

 that Mother needed to work on certain areas such as empathy, child

 development, power and development, child and family roles. Id. at 42. Ms.

 Tavaris testified that Mother had certain limitations. She was given lessons from

                                          7
l·                                                                         Circulated 03/31/2015 10:50 AM




     the Easy Reader for the Nurturing Parenting curriculum geared toward parents

     with disabilities. According to Ms. Tavaris, Mother was not able to address

     questions that pose safety issues to R.M.B., nor was Mother able to answer

     questions from the material she learned or give adequate feedback. Id. at 45-46.

             Ms. Tavaris testified that she was not able to meet with the Mother at the
                                                                       .              .
     office on a weekly basis because Mother's home was infested with bed bugs and

     Mother had lice. Id. at 43. Ms. Tavaris testified that she was also not able to meet

     with Mother out in the community instead of the office because Mother had to be

     first cleared from the infestation and lice by a physician. Id. at 62-63. Mother

     also cancelled at times and was not able to attend a session. In addition, Mother
     was pregnant and neverinformed anyone of her pregnancy. Therefore, Mother

     missed the opportunity to receive lessons regarding her prenatal care. Id. at 54.

     Mother gave birth in mid-June to her second child and was not able to complete

     any additional sessions. Id. at 54, 58. Thus, Mother was not able to complete the
                        .                                             .


     curriculum.

            Ms. Tavaris was only able to observe one visit between the Mother and the

     subject child. Although Mother was able to change the child's diaper and read to

     the child, Ms. Tavaris was not able to observe any additional visits to insure that

     Mother can be consistent. Furthermore, Ms. Tav:aris testified that other aides

     were present to help Mother with the child if needed. Based on Ms. Tavaris'

     observation of the visit between Mother and the child and based on Mother's.

     inability to comprehend the material given, Ms. Tavaris concluded that Mother is

     unable to safely parent R.M.B. without proper supervision. Id. at 48-49 .



                                              8
                                                                            Circulated 03/31/2015 10:50 AM


"


           In July 2014, Mother's parenting instruction was closed upon the

    recommendation of the community resource specialist and senior community

    resource specialist as a result of Mother's lack of progress in parenting. Id. at 47,

    52. Although Mother was able to express love for her child and show concern for

    her child, she had difficulty understanding the parenting material and was unable

    to relate the material to R.M.B. Id. at 53. According to Ms.. Tavaris, although

    Mother had completed three (3) lessons, she had a difficult time understanding·

    the lessons. and giving feedback in those lessons, Id. at 56-61. In conclusion,

    according to Ms. Tavaris, in working with Mother, Ms. Tavaris believes that

    Mother cannot safely parent R.M.B. without the support of agency personnel

    since Mother cannot identify the safety hazards to her child within a given

    environment. Id. at 63-64

           Dr. Lenora Hermann Finn, qualified as an expert in 'the field of clinical

    psychology, testified that she conducted two separate assessments on Mother.

    Dr. Finn conducted her first assessment in June of 2012 and the second

    spanning the months of November and December of 2013. Dr. Finn testified that

    with respect to the first assessment, she met with Mother on June 5,    2012   and

    June 25, 2012. On June 5, 2012, Dr. Finn assessed Mother's levels of cognitive

    functioning. Dr. Finn spent six hours with Mother on June 5, 2012 because

    Mother
         . had significant reading difficulties; therefore,
                                                    .       the reading scales had to be

    verbally administered. Id. at 72. Dr. Finn testified that when assessing Mother's

    cognitive functioning, Mother tested with an IQ of 60 which falls in the mild

    range of mental retardation. Furthermore, Dr. Finn also found that Mother's

    associated thinking moved from the concrete to the abstract. According to Dr.

                                              9
                                                                        Circulated 03/31/2015 10:50 AM




· Finn, that poses a problem in Mother benefitting from the parent education

 programs. Dr. Finn testified that Mother had difficulty using the information

 from the educational part of parenting and generalizing it to the day-to-day

 aspects ofrearing a child. Dr. Finn further indicated that Mother's verbal-social

 judgment and applied-social judgment were deficient. Thus, Mother was given a

 case manager in the development disability unit of the county mental health

 services department. Id. at 72-73.

         Dr. Finn testified that she did not administer tools assessing parenting in

 2012   as Mother was having structured contact with her child. Upon speaking

 with parenting education providers, Dr. Finn was told that Mother could parent

· as long as someone was helping her: Also, the providers struggled with Mother's

 attention span. Although, Mother was ·being provided with material geared to her ·

 intellectual level, Mother had a difficult time focusing on the material. Id. at 74

         Dr. Finn testified that Mother also minimized the conditions of her home

 at the time RM.B. was placed. Dr. Finn indicated that a parent that is mentally

 challenged can parent if they have a good support system. However, according to

 Dr. Finn, Mother does not have a good family support system. According to Dr.

 Finn, the maternal grandmother is challenged with cognitive delays and medical

 issues. Id. at 75. Dr. Finn found that Mother was-exhibiting a dependent

 personality disorder in which other people guided her behavior. Dr. Finn

 testified that in 2012, Mother denied all clinical symptoms, denied anxiety and

 depression and denied anything that was impacting on her functioning. Id. at 76.

 Therefore, in 2012, Dr. Finn diagnosed Mother with having dependant



                                          10
                                                                        Circulated 03/31/2015 10:50 AM




 personality disorder and recommended that Mother continue working with her

 mental health counselor. Id. at 76-77.

         Dr. Finn in her second assessment of the Mother ori November 18, 2013

 and December 16, 2013, administered a structured parenting tool since Mother

 washaving more intensive contact with the child. One of the parenting tools

 determined how much reward a parent receives from the child. Dr. Finn testified

 Mother viewed herself as unable to manage RM.B. According to Dr. Finn,

 Mother did not identify anything in herself that needed to be changed. She saw

 R.M.B. as having a difficult time with changes. Mother saw her relationship with

 R.B.M. fluctuating up and down which affected her relationship with the child.

Id. at 79.

         Dr. Finn further stated that when she saw Mother in 2013, her entire

. physical demeanor had changed. Dr. Finn described Mother's personal hygiene

 as poor. Mother was withdrawn and kept her winter coat on while indoors .

. Mother would not maintain eye contact and her body language displayed

avoidance. Dr. Finn described Mother's behavior as being very different than in

2012.   Dr. Finn was concerned that she saw a decline in Mother's overall

presentation from 2012. Dr. Finn further described Mother's level of energy in

2013    as much lower than in 2012. Mother had to\be directed more in order to
                                                   .         .
follow her task    Dr. Finn stated that Mother's lack of energy was problematic.

Id. at 78, 81:

         Dr. Finn further stated since RM.B. had been in the foster home since

April 5, 2012, Mother did not view the removal of the child from the foster home

as being a problem at all. Dr. Finn stated that Mother was told that R.M.B. had

                                          11
                                                                              Circulated 03/31/2015 10:50 AM
.
    autism but Mother could not understand what that meant. Dr. Finn testified that

    · someone needed to explain to Mother the developmental issues that R.M.B.

    might have so that Mother can better meet the needs of the child. Id. at 81-82.

             In 2613, Mother was denying that there were any problems. Mother was

    defensive and she was dealing with stress by avoiding the existence of any

    problems. Dr. Finn testified that in 2013, Mother still had individual issues,

    relationship issues and parenting issues which negatively impacted Mother's

    ability to safely parent the child.

        ·.   Dr. Finn further emphasized since Mother has cognitive delays, it is

    essential that there is a good family support network as well as agencies to help

    her parent the child. According to Dr. Finn, Mother did riot have. a good family

    support network and there was not enough agency support to help Mother. Id.

    at 88.

             Therefore, based on a-reasonable degree of certainty in her profession, Dr.

    Finn opined that Mother was not able to safely, adequately and continuously

    'parent a child in 2012 or 2013. Furthermore, Dr. Finn testified that from 2012 to

    2013,    Mother actually declined in her ability to adequately care for the child. Id.

    at 82-83. Dr. Finn further recommended that any contact between Mother and

    R.M.B. must be supervised. Id. at 95.               \

             Brian Steve testified that he has been the supervisor for Mother's case

    since June 2012. Mr. Steve summarized for the court the types of services that

    were offered to Mother. Mother was first involved with a Nurse Family

    Partnership Program which is a parenting program for first-time mothers.

    Mother was involved in the program until the child reached two (2) years old.

                                                12
                                                                     Circulated 03/31/2015 10:50 AM




Prior to R.M.B.'s birth, Mother. was involved in a parenting support program

through Volunteers of America. Mother was involved in that program until

December of 2012 when the parenting instructor found the first bedbug

infestation in Mother's unit. Then Mother was referred to Time Limited Family

Reunification Program, a parenting provider, until Mother's case was closed.

Mother was also involved with Community Counseling Services for her mental

health treatment. Id. at 100-103.

       There was also a Nurse Family Partnership program which was an in-

home service in which visits were made to Mother's home every two (2) weeks.

The program provided parenting skills. Mother worked on changing diapers,

feeding schedules, routine safety measures in the home and cleanliness in the

home. According to Mr. Steve, Ms. Smallcomb, the worker from the Nurse Family

Partnership Program who assisted Mother in cleaning the home, stated that

Mother did not successfullycomplete the program since R.M.B. was already-two

(2) years old and Mother still could not keep her apartment clean and benefit

from the program.

      Also, Justice Works was another program which provided supervised visits

either at the parents' home or in the community. Mr. Steve testified that   Dr. Finn
was made aware of all those services. Id. at 102~05.

       Mr. Steve also testified that the agency provided Mother with a dumpster.

service at her prior residence prior to moving into Interfaith apartments. Mother

received help to move into her new residence at Interfaith apartments. Mother

was given instructions on how to maintain the new residence arid keep the



                                        13
                                                                       Circulated 03/31/2015 10:50 AM




residence clean; however, despite these instructions, Mother was still not able to

keep her new residence at Interfaith apartmentsclean Id. at 108~109.

       Based on the testimony of various witnesses, summarized above, and

based on the evidence presented to theCourt, the Court finds that subsequent to

the placement of the child on April 5, 2012, Mother was not able to maintain

adequate safe·housing for the child due to her inability to keep her home

habitable on a continuous basis, in addition to Mother being unable to safely

parent R.M.B. despite her participation in all of the aforesaid parenting

programs. Therefore, the Court finds that Mother has not been able to remedy

the conditions that gave rise to the placement ofthe child.

      Unlike 23 Pa.C.S.A. § 2511(a)(1), subsection (a)(2) does not emphasize a

parent's refusal or failure to perform parental duties, but instead emphasizes the

child's present and future need for essential parental care, control or subsistence

necessary for his physical or mental well-being. Therefore, the language in

subsection (a)(2) should not be read to compel courts to ignore a child's need for

a stable home and ... this is particularlv so where disruption of the family has

already occurred and there is no reasonable ptospectfor reuniting it." (our

emphasis added) In re E.A.P., 944 A.2d 79 (Pa. Super 2008).

      Given the overwhelming evidence and testimony, it is clear that Mother

has received and/ or has been offered extensive services over the years and she

has failed to complete and/or benefit from the services.

       At this juncture, the child's right to have proper parenting in fulfillment of

her potential in a permanent, healthy, safe environment outweighs Mother's



                                         14
                                                                                     Circulated 03/31/2015 10:50 AM




 interest.     In Re:   ·.1.A.s.; Jr.,   2003    Pa. Super. 112, citing In the Interest of

· Lillie, 719 A2d 327 (Pa. Super 1998);
          V.      DISCUSSION: GROUNDS FOR TERMINATION FOR MOTHER

 A.          23 Pa. C.S.A.Section         2511    (a)(5)

          A Court may terminate the pare~tal rights under Section 2511(a)(5) when:

          The child has been removed from the·care of the parent by the Court or
          under voluntary agreement with an agency for a period of at least six
          months, the conditions of which led to the removal or placement of the
          child continue to exist, the parent cannot or will not remedy those
          conditions within a reasonable period of time, the services or assistance
          reasonably available to the parent are not likely to remedy the conditions
          which led to the removal or placement of the child within a reasonable
          period of time and termination of the parental rights would best serve the
          needs and welfare of the child. ·

          Mother's parental rights may also be terminated under this provision of

 the Statute. Under 23 Pa.C.S.A. Section 2511(a)(5), the agency must show: (1) the

 child has been removed from the care of the parent.by the Court for a period of at

 least six months; (2) The conditions giving rise to placement continue to exist, (3)

 Those conditions will notbe remedied in a reasonable period of time, and (4)

 Termination of parental rights would best serve the needs and welfare of the

 child.

 (1) CHILD REMOVED BY THE COURT FOR A PERlOD OF A LEAST SIX

 MONTHS AND CONDITIONS CONTINUING TO EXIST

          The child was originally placed on April 5, 2012 due to an emergency

 shelter care Order issued by the Court. Therefore, the child has been removed

 from her Mother for at least       SIX (6) months.        It is also clear, through the

 testimony outlined above, that the natural Mother has been unable to resolve the

 issues that gave rise to the placement of the minor child, R.M.B., i.e. inability to

                                                    15
                                                                                    Circulated 03/31/2015 10:50 AM

.1   J




          safely and adequately parent the child and inability to maintain safe and stable

          housing. The overwhelming evidence shows that all of these issues have yet to be

         . remedied by Mother even after participating in mental health treatment and

          parenting programs.

                    The Court has recognized this issue above in its analysis of Section

          2511(a)(2) and finds the same considerations apply for 2511 (a)(5) that have

          already been discussed extensively in this memorandum. Furthermore,
          .                                                              .    the Court
                                                                                  .

          applies this same reasoning in concluding that the natural Mother failed to

          remedy the conditions that originally gave rise to placement of his minor child,

          R.M.B.

          (2)REMEDY OF CONDITIONS IN REAS.QNABLE TIME

                    Mother has had over two (2) years to remedy the conditions which gave

          rise to placement, yet the evidence shows that she has been unable to make any

          progress. The court recognizes that Mother has delayed cognitive skills that

          impair her ability to parent R.M.B. and/ or to benefit from the parenting

         . programs offered to her. In addition, Mother's home was found to be

         · inhabitable. This Court finds that Mother has been and is unable to remedy the

          conditions that gave rise to placement of the minor child within a reasonable time

          period.                                             \


          (3) NEEDS AND v\TELFARE OF THE CHILD

              The term "needs and welfare.of a child refers to both tangible and intangible

          needs. The intangible needs of a child include love, comfort, security and

          closeness. In re Matsock, 416 Pa. Super. 520, 611 A.2d 737, 747 (1992). There



                                                     16
                                                                                Circulated 03/31/2015 10:50 AM

"   '




        ~ nothing in the record that shows that the natural Mother is presently capable of

        providing a safe, secure enviromnent for the minor child.

               Parental duty is best understood in relation to the needs of a child. These

        needs, both physical and emotional, cannot be met by a mere .passive interest in

        the development of the child. Meeting a child's needs is a positive duty that

        requires affirmative performance .. In re Shives, 363 Pa. Super. 225, 525 A..2d

        801, 802 (1987).

               A parent is not relieved of his or her responsibility relating to the needs of

        achild when a child has been placed in foster care. A non-custodial parent has a
        duty to exert himself to take and maintain a place of importancein the child's life.

        In re Adoption ofM.J.H., 348 Pa. Super. 65, 501 A.2d 648 (1985) . .A parent

        must demonstrate a continuing interest in the child and make a genuine effort to

        maintain communication and association with the child. In re Adoption of

        McCray, 331 A.2d 652 (Pa. 1975). Moreover, a parent with a child in foster care

        has an affirmative duty to work toward the return of the child. In Re: William

        L., 477 Pa. 322, 383 A2d 1228 (1978).

               Mr. Werger, case worker for Children and Youth, testified that he observed
                   .                         .
        some visits between the child and the natural mother at the Children and Youth

        agency twice per week. During the visits, Mr. ~rger     testified that the child,'

        many times, played by herself with toys in the corner. The natural mother

        engaged the child at times, but also appeared disinterested with the child. He

        testified that. the child and the natural mother have a bond; however, he

        described the bond as a playmate type of bond and not as a parent child bond. Id.

        at 115. Mr.Werger testified that when the foster parents drop off the child at the

                                                 17
                                                                                 Circulated 03/31/2015 10:50 AM

. .
       agency for a visit the child is reluctant to leave them. When the foster parents

       return to pick her up, the child runs to them smiling calling them "mommy" and

       "daddy" and not wanting to leave their side. Id. at 117. Mr. Werger further

       testified that the natural mother was introduced to the child as her "mother";

       however, the child only refers to her foster mother as "mommy" and no one else.

       Id. at 124-25.

                 Mr. Werger also testified that he observed the interactions between the

       child and the foster family on a monthly basis. He testified that the visits

       consisted of approximately one half-hour. The foster family consists of the child's

       brother, the foster mother, the foster father, and their two (2) sons. Id. at 115.

       Mr .. Vv erger testified that the child has assimilated into the family. She attends

       family functions, birthday parties, celebrates the holidays and goes on day trips

       with the family; ta. at 129. During the visits with the foster family, according to

       Mr. Werger, the child does not ask about the natural mother. Id. at 115.

                 Mr. Werger testified that the foster parents meet the child's physical needs

       as well   as her   medical needs. They take the child for medical check ups regularly.

       They also meet the child's developmental needs. They have the child enrolled in

      · an early intervention program.      Mr. Werger testified that there is a strong loving

       bond between the child and the foster parents; the foster parents tell the child

       that they love her. They hold and hug the child. Id. at 126.

                 Mr. Werger also explained to the foster parents that by terminating the

       natural parents' parental rights, the natural parents would no longer have any

      . type of.obligations to the child or be financially responsible. If the foster parents

       adopt the child, the rights, duties and obligation would he on the foster parents

                                                    18
                                                                                    Circulated 03/31/2015 10:50 AM

..   '




          for the child. Mr. "\'\!erg er testified that the foster parents understood and were

          willing to take on that responsibility. Id. at 127..,28. Mr. Werger believed that the

          child would benefit from the foster parents adopting the child since the child

          would have permanency. Mr. Werger further testified that if the natural parents'

          parental rights are terminated, the termination would not have a negative effect

         · on the child since the child already believes she is with her parents. Id. at 118,

          127.

                    When considering the needs and welfare of the child, it is also important

         · for the court to consider the bond between the parent and the child because

          severance of a strong parental bond can have        a detrimental impact on the child.
          Matsoeie, sup_ra.

                    Even if the Court were to consider the bonding between Mother and her

          child, the Court notes the following language of the Superior Court in Re: K.K.R.-

          S., 958   A.2nd   529, 535 (Pa. Super 2008).

                  "A child's feelings toward a parent are relevant to the section 2511 (b)
          analysis. Nonetheless, concluding a child has a beneficial bond with a parent
          simply because the child harbors affection for the parent it not only dangerous, it
          is logically unsound. If a child's feelings were the dispositive factor .in the
          bonding analysis, the analysis would be reduced to an exercise in semantics as it
          is the rare child who, after being subject to neglect and abuse, is able to sift
          through the emotional "Wreckage and completely disavow a parent. "The
          continued attachment to the natural parents, despite serious parental rejection
          through abuse and neglect, and failure to correct.parenting and behavior
          disorders which are harming the children cannotbe misconstrued as bonding".

                    In the case sub judice the Mother has failed to correct her behavior in her

          inability to safely parent R.M.B. as wellas her inability to maintain safe and

         · stable housing for the child. The overwhelming evidence shows that all of these

         · issues have yet to be remedied by Mother. Accordingly, the Court finds that the


                                                         19
                                                                               Circulated 03/31/2015 10:50 AM

..
     termination of Mother's parental rights would best serve the needs and welfare of

     the child.

             Rebecca Willis, caseworker for Children and Youth, also testified that she

     . is familiar with the foster parents. Ms. Willis testified that in 2014, she observed

     visits between the child and the foster parents, Diane and Wayne McRoy,

     approximately on a monthly basis. She testified that each visit was

     approximately one hour.

             Ms. Willis also testified that the child has assimilated into the familv.
                                                            .                        J




     According to Ms. Willis, the child is included in all family functions, vacations

     and church events: Ms. Willis testified that there are individual pictures of her on

     the wall as well as family pictures. N.T .. 10/04/2013 at 39-40.

              Ms. Willis testified that the foster parents meet the child's physical needs

     by providing shelter, food and clothing for the child. They also take the child to

     doctor visits when needed. Ms. Willis testified that the foster parents also meet

     the child's developmental needs. They provide the child with age-appropriate

     toys and games. They take the child to church functions and have the child

     included with other children her age. In addition, the foster parents are also

     having the child receive early intervention services to help the child with her

     speech. The foster parents also meet the child's'emotional needs. When the child

     . is sick, tired or crying, they pick up the child and comfort her. The child responds

     to their comfort. Id. at 41-4.3.

             Ms. Willis testified that there is a close bond between the foster parents

     and a positive attachment between them especially since the child has been with

     the foster parents since birth. The foster parents also hold out the child as their

                                                20
                                                                                       Circulated 03/31/2015 10:50 AM

~   f   •   L




                own to the community. Ms. Willis testified that it is the foster parents' intent to

                adopt the child. Ms. Willis believes that the adoption would have a positive effect

                because the child would have permanency through adoption. Id. at 43.

                       Based upon the testimony of Mr. Werger and Ms. Willis, the court finds

                that the
                     . termination
                              .    of Mother's parental rights . would best serve the needs and

                welfare of the child.

                VI.    DISCUSSION:GROUNDS FOR TERMINATION FORMOTHER.

                       A. 23 Pa. c.s.s, Section      2511        (a)(8)

                       A Court may terminate the parental rights under Section 2511{a)(8) when:

                       The child has been removed from the care of the parent by the Court or
                under Voluntary agreement with an agency, twelve (12) months or more have
                elapsed from the date of removal or placement, the conditions which led to the
                removal or placement of the child continue to exist and termination would best
                serve the needs and welfare of the child.                 · ·     ·

                       Parental rights may be terminated under this provision of the Statute.

                Under 23 Pa.C.S.A. Section 2511(a)(8), the agency must show: (1) The child has
                                                            .
                been removed for at ]east twelve (12) months, (2) The conditions that gave rise to

                placement continue to exist, and (3) Termination of parental rights would best

                serve the needs and welfare of the child.

                       (1) TIME PERIOD OF REMOVAL OF CHILD

                      · It is undisputed that minor child, RM.i:;-.:µas been removed from the

                custody of Mother, since April 5, 201.2. Accordingly, this removal has persisted

                well in excess of the statutorily required twelve (12) months since the date of the

                child's placement. Thus, the requisite minimum of at least 12 months from

                removal of minor child from Mother has elapsed so as to com ply with this section

                of 2511(8).

                                                            21
                                                                      Circulated 03/31/2015 10:50 AM




       (2) CONDITIONS CONTINUING TO EXIST

       The conditions that led to the child's removal from Mother's care and into·

placement were Mother's inability to safely parent RM.B. and her inability to

provide and maintain safe, stable and adequate housing. The Court has      ·

performed the above extensive analysis in taking testimony and finding credible

evidence in concluding that Mother failed to derive any benefit from the services.

Therefore, the conditions that gave rise to placement continue to exist.

       In discussing and finding that Mother's conditions continue to exist, the

Court incorporates its reasoning and the testimony of all witnesses already

discussed in this Memorandum found in the section addressing 23 PA. C.S.

Section 2511 (a)(2).

(3) NEEDS AND 'WELFARE          OF THE      CHILD

     Once the Court has found that involuntary termination of parental rights is

warranted under the Act, the court must then "give primary consideration to the

developmental, physical and emotional needs and welfare of the child."

       The Court has done this and finds the same considerations apply that have

already been discussed extensively in this memorandum. Furthermore, the Court

applies the same reasoning for concluding that these needs will be served by the

termination of Mother's parental rights.        \




                                           22
                                                                                      Circulated 03/31/2015 10:50 AM

,.   ....   1




                VI~. ADDITIONAL CONSIDERATIONS UNDER 23 P .A.C.S.A.
                SECTION 25u(b)

                         FOR MOTHER

                      A.     ENVIRONMENTAL FACTORS                                                                     !


                    Title 23 Pa. C.S.A. Section 2511(b) specifies that a court may not terminate

                the parental rights "solely on the basis of environmental factors such as

                inadequate housing, furnishings, income, clothing, and medical care if found to

                be beyond the control of the parent."

                    As "environmental factors beyond the control of Mother" was not the

                linchpin in the placement of the minor child and because of the presence of other,

                independentfactors utilized in the placement of R.M.B., this consideration does

                not apply and will not be addressed.

                    B.      · NEEDS AND WELFARE OF THE CHILD

                    Once the Court has found that involuntary termination of parental rights is

                warrantedunder the Act, the court must then "give primary consideration to the

                developmental, physical and emotional needs and welfare of the child." This is to

                be a separate inquiry and even where the court has already considered the needs

                and the welfare of the child under one of the grounds of termination, the court

                must do so again. In. re Matsock, 611 A.2d 738(1992).
                                                                 \

                      The Court has done this and finds the same considerations apply that have

                alreadybeen discussed extensivelyin this memorandum. Furthermore, the Court ·

                applies the same reasoning for concluding that these needs will be served by the

                termination of Mother's parental rights.




                                                        23
                                                                                         Circulated 03/31/2015 10:50 AM

J   r,   '   ~




                 VIII. ADOPTION AND SAFE FAMIL:U:ESACT (ASFA)
                 CONSIDERATIONS


                         Recently, the Pennsylvania Superior Court relied upon the Adoption and

                 Safe Families Act (ASFA) in In re Z.P., 994 A.2d 1108 (Pa. Super. 2010). The

                 goal of ASFA was described as follows:

                       . Succinctly, this means that when a child is placed in foster care, after
                 reasonable efforts have been made to reestablish the biological relationship, the
                 needs and welfare of the child require CYS and foster care institutions to work
                 toward termination of parental rights, placing the child with adoptive parents. It
                 is contemplated this process realistically should be completed within 18 months.

                         Id. at 1119-1120 citing In re G.P., 851 A.2d 967, 975-976 (Pa. Super.

                 2004)

                         The Court also provided-that "above all else    adequate consideration

                 must be given to the needs and welfare of the child     A parent's own feelings of ·

                 love and affection for a child, alone, do not prevent termination of parental

                 rights." Id. at 1121 (internal citations omitted).

                         In reversing the trial court and terminating the natural parent's parental

                 rights, the Superior Courtheld:

                         "ASFA-related policies now demand reasonable efforts within a reasonable
                 time to remedy parental incapacity; Z.P. has already been in foster   carefor the
                 first two years of his life, and his need for permanency should not be suspended,
                 where there is little rational prospect of timely reunification."

                         Id. at 1125-26.

                         These ASFA-related policies are applicable in the present case of minor

                 child, R.M.B. The child has been in placement since April S, 201, for

                 approximately two and a half years. Accordingly, a reasonable time of 18 months




                                                           24
                                                                                     Circulated 03/31/2015 10:50 AM

'   J'   I




             has long expired to remedy parental incapacityand there is little rational.

             prospect of the timely reunification of RM.B. to her .Mother.

             IX.    CONCLUSION

                    Finally, the Court notes that the Guardian Ad Litem expressed on the

             record, after having been present for all the testimony and evidence, her belief

             · that the Petitioner has sustained its burden of proofby cleat and convincing

             evidence and that the parental rights of Mother be terminated as it is in the

             minor child's best interest to be free for adoption. The Guardian Ad Litem

             emphasized that eventhough Mother showed a desire to participate in the

             programs and services offered to her, Mother, after two (2) years still was not

             able to show an adequate benefit from the programs. According to the Guardian

             Ad Litem, Mother did not show enough progress for R.M.B. to safely go home

             with her and be independentlyparented by Mother. N.T. 09/22/14 at 135-136.

                    This court agrees with the GuardianAd Litem's position and finds that the·

             Mother cannot offer to her ·child the basic physical, developmental and emotional

             needs that her child requires
                                    .
                                           and should have throughout
                                                               .
                                                                      her future life. Mother

             has been given ample time to address and remedyher problems, but has failed to

             successfullydo so. The Court finds that she is not able to meet her child's needs.

             In stark contrast, the foster parents have amply demonetrated they meet the .

             physical, developmental and emotional needs of the minor child, R.M.B. and she

             has thrivedunder their care.' The child needs consistency and deserves a

             permanent home with loving capable parents. The only way to provide this is to

             terminate the rights of the Mother. Clearly it is in the child's best interest to do



                                                       25
                                                                                       Circulated 03/31/2015 10:50 AM
-"   • t'I   n




                 so.

                                                             Respectfully submitted,




                                 \                  ~
                                     rr-;   ·   i c/_,
                 DATE:-··'-·-
                       \ \        \  dl          j --+----
                                --1:---='----+----"-'




                 COPIES TO:

                 Anthony Lumbis, Esquire
                 Luzerne County Children and Youth
                 110 N. Penna Blvd.
                 Wilkes-Barre, PA 18702

                 Louis J. Mattioli III, Esquire
                 4285 Hollywood Boulevard
                 Hazle Township, PA 18202

                 Danielle Aregood-Shonfeld, Esquire·
                 1218 South Main Street
                 Hanover Township, PA 18706

                 Paul Delaney, Esquire
                 P.O. Box 4315
                 Wyoming, PA 18644


                                                                         -,

                                                                              \




                                                                  26